Title: Thomas Jefferson to Henry M. Brackenridge, 20 September 1813
From: Jefferson, Thomas
To: Brackenridge, Henry Marie


          Sir Monticello Sep. 20. 13.
          Your favor of July 25. is just now recieved: and I have read with pleasure the account it gives of the antient mounds & fortifications in the Western country. I never before had an idea that they were so numerous. presuming the communication was meant for me in my relation with the Philosophical society, and deeming it well worthy their attention, I have forwarded it to them, and with my
			 thanks for the information it contained, I pray you to accept the assurance of my great respect
          Th:
            Jefferson
        